Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method, system, and computer product, comprising:
determining which of the one or more messages are new messages based on a change journal that logs changes to the electronic mailbox; classifying each new message of the one or more messages, based on metadata associated with each new message, to obtain classification information for each new message; updating an index associated with the electronic mailbox with the classification information for each new message; determining that another new message has been received based on the change journal; extracting content from the another new message; classifying the another new message based on metadata associated with the another new message, to obtain classification information for the another new message; identifying a plurality of messages selected from the one or more messages based on one or more of the classification information in the index and the metadata associated with the another new message, and at least part of content extracted from the another new message; and presenting to the user the another new message along with one or more of information associated with the plurality of messages, and the plurality of messages at set forth in the specification and independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Butterfield et al, U.S. Patent No. 10,216,763 B2.
b. 	Karnik, U.S. Patent No. 8,843,567 B2.
c. 	Johnson, U.S. Patent No. 8,588,825 B2.
d. 	Cansul et al, U.S. Patent No. 8.090,695 B2.
e. 	Claudatos et al, U.S. Patent No. 7,450,937 B1.
f. 	Mc Donald, U.S. Patent No. 6,745,197 B1.
g. 	Peters, U.S. Patent Application Publication No. 2007/0156820 A1.
h. 	Sankaramanchi, U.S. Patent Application Publication No. 2005/0047557 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            March 11, 2022